DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 11, 13, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 6, 11, 13, and 23, the claims set forth an interior or first layer and an exterior or second layer, wherein the interior or first layer is a four-way stretch material and the exterior or second layer is a synthetic leather.  The claims additionally require the auxetic structure penetrating each of the interior or first layer and the exterior or second layer.  Although 
Regarding claims 21 and 22, claim 21 recites that the interior layer possesses a claimed stretch value, and claim 22 recites that the exterior layer possesses a stretch value less than a stretch value of the interior layer.  Applicant’s specification as originally filed does not recite a stretch value of either of the interior or exterior layers, or a relationship of a stretch value between the interior and exterior layers.  For purposes of examination, the claimed stretch value will be interpreted as a degree of stretch.

The following is a quotation of 35 U.S.C. a112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11, 13 and 21-23 are rejected under 35 U.S.C. 103 as obvious over US Pub. No. 2014/0101816 to Toronjo.
Regarding claims 1-4, 6-9, 11, 13 and 21-23, Toronjo teaches articles of apparel, particularly footwear, including at least one panel including an auxetic structure (Toronjo, 
Regarding the layers being bonded as claimed, Toronjo teaches that the auxetic layer may be a sheet directly connected to a fabric base layer, such as the auxetic layer being connected to the base layer and applying heat such that the material of the auxetic layer in contact with the base layer infiltrates the base layer, or applying the auxetic layer in a molten or semi-molten state (Toronjo, paragraph 0088).  Toronjo teaches an auxetic arrangement incorporated into at least one panel, the auxetic layer coupled to a second or resilient layer (i.e, a substrate or base layer) via adhesive (Id., paragraph 0075).  Toronjo teaches that the base layer is formed of a two-way or four-way stretch fabric (Id., paragraphs 0084, 0085).  Toronjo teaches 
Toronjo establishes connecting the auxetic layer to the base layer by applying heat such that the auxetic layer infiltrates the base layer.  Although Toronjo teaches sandwiching the auxetic layer between the inner and outer layer, Toronjo does not establish how the outer layer is connected to the auxetic layer.  However, Toronjo establishes that the inner and outer layer may comprise the same or different material.  Additionally, Toronjo establishes that the base layer limits the expansion of the auxetic layer to that necessary to conform the object (Toronjo, paragraph 0090).  Similarly, Toronjo establishes that the outer layer provides additional resistance to expansion and contraction of the auxetic layer, and additional resiliency to the arrangement (Id., paragraph 0097).  Since the inner and outer layers of Toronjo are similar fabric layers which provide similar resistance properties for the auxetic layer, it is reasonable for one of ordinary skill to expect that the outer layer may be connected to the auxetic layer in the same manner as the inner base layer is connected to the auxetic layer.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the footwear of Toronjo, wherein the inner base layer and the outer layer are connected to the auxetic layer by heat such that the auxetic layer infiltrates the inner base layer and outer layer, motivated by the desire of forming a conventional auxetic material comprising an inner and outer layer to predictably limit or resist expansion of the auxetic layer, based on the desired conformability properties.

Regarding claims 11 and 13, the teachings set forth above are incorporated here.  As shown in at least Figures 2F-2H and paragraphs 0075-0099, the second layer is coupled to the first layer via the auxetic structure.
Regarding the first layer being a four-way stretch material and the second layer being a synthetic leather material, Toronjo teaches that the base layer is formed of a four-way stretch fabric (Toronjo, paragraphs 0084, 0085).  Toronjo teaches that the base layer may include sheets of different types of material to provide differing stretch characteristics (Id., paragraph 0134).  Toronjo teaches that is possible to control the overall stretch/expansion pattern of the auxetic arrangement by combining individual properties of the auxetic layer and base layer, and it is possible to provide a non-auxetic layer with auxetic properties (Id., paragraph 0090).  Toronjo does not appear to teach that the claimed second layer is leather or synthetic leather material.  However, Toronjo teaches that the upper includes an integrally formed auxetic structure (Id., paragraph 0008).  Leather or synthetic leather is a well-known material typically used in footwear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the footwear of Toronjo, and substituting a layer of fabric with a leather material, motivated by the desire of forming a conventional auxetic 
Regarding claim 13, Toronjo teaches the auxetic layer being a plurality of segments (Id., paragraph 0076), the segments being printed directly on the base layer (Id., paragraph 0082).  Toronjo teaches that the auxetic layer can be coupled via adhesives to the base layer (Id., paragraph 0088).  
Regarding claims 21 and 22, as set forth above, it is unclear exactly what the claimed stretch value necessarily entails.  However, since Toronjo teaches that the inner and outer layer may comprise the same or different material, such as a four-way stretch material or a two-way stretch material, it is reasonable for one of ordinary skill to expect that the amount of stretch of each of the layers would be different, wherein the four-way stretch material would comprise a degree of stretch of at least 5%.  Since a four-way stretch material is different from the other layer, wherein a material other than a four-way stretch material would not have a degree of stretch in four directions, the layers of Toronjo would appear to satisfy the claimed relationship.

Claim 10 is rejected under 35 U.S.C. 103 as obvious over Toronjo, as applied to claims 1-4, 6-9, 11, 13 and 21-23, in view of US Pub. No. 2006/0112599 to Braynock.
Regarding claim 10, Toronjo teaches that the upper includes an integrally formed auxetic structure (Toronjo, paragraph 0008).  Toronjo does not appear to teach the claimed sheer material.  However, Braynock teaches a footwear system with transparent liners (Braynock, Abstract).  Braynock teaches that footwear includes a sole and an upper, and an innerliner, wherein examples of innerliners include spandex, leather and elastic among others (Id., paragraph 0099). Braynock teaches that at least a portion of the upper includes at least one 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the footwear of Toronjo, and substituting an outer layer of the upper with a sheer material, as taught by Braynock, motivated by the desire of forming a conventional footwear material comprising a structural material known in the art to be predictably suitable for use in footwear, based on the desired aesthetics.

Claims 11, 13 and 23 are rejected under 35 U.S.C. 103 as obvious over Toronjo, as applied to claims 1-4, 6-9, 11, 13 and 21-23 above, in view of US Pub. No. 2012/0297643 to Shaffer and US Pub. No. 2015/0050460 to Fujisawa.
Regarding claims 11, 13 and 23, providing a synthetic leather material as one of the fabric layers would appear to be obvious to one of ordinary skill.  Alternatively, Shaffer teaches uppers for article of footwear including one or more skin layers attached to a base layer (Shaffer, Abstract).  Shaffer teaches that the base layer may include a mesh material layer and/or a support layer, such as a synthetic leather, a thermoplastic polyurethane, etc. (Id., paragraph 0008).  Shaffer teaches that some embodiments may not require any separate bonding material layers, and could rely on melting of the skin and/or substrate layers themselves to achieve bonding (Id., paragraph 0054).  Shaffer teaches that synthetic leather can be used to provide support and protection to the foot of a wearer (Id., paragraphs 0005, 0058). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the footwear of Toronjo, and substituting an elastic outer layer of the upper with an elastic synthetic leather material, as taught by Shaffer and Fujisawa, motivated by the desire of forming a conventional footwear material comprising a structural material known in the art to be predictably suitable for use in footwear, based on the desired aesthetics, support and protection.

Response to Arguments
Applicant's arguments filed December 30, 2020, have been fully considered but they are not persuasive. Applicant argues that Toronjo does not teach the use of an auxetic layer with a synthetic leather.  Examiner respectfully disagrees.  Toronjo teaches that the base layer may include sheets of different types of material to provide differing stretch characteristics. Additionally, Toronjo establishes that the base layer limits the expansion of the auxetic layer to that necessary to conform the object.  Similarly, Toronjo establishes that the outer layer provides additional resistance to expansion and contraction of the auxetic layer, and additional resiliency to the arrangement. Leather or synthetic leather is a well-known material typically used in .
Applicant argues that leather is not pliant, easily stretched, or resilient. Examiner respectfully disagrees.  Fujisawa teaches that artificial leather was known in the art to be both elastic and suitable for use in shoes (Fujisawa, Abstract, paragraphs 0031, 0242-0246).
Applicant’s remaining arguments are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER Y CHOI/            Primary Examiner, Art Unit 1786